Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
                                                  Status of the Application
2. Claims 1-12 are pending under examination. Claims 1 and 4 were amended. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Calbrese et al. in view of Kaper et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. (US 2015/0232942) in view of Kaper et al. (US 2015/0376608). 
     Abate et al. teach a method of claim 1, 7, of amplifying both genomic DNA and mRNA from a composition comprising single cells , the method comprising the steps: (a) treating a composition comprising single  cells with a protease to release genomic DNA and mRNA from the cells  (para 0018-0025, 0114, 0460-0462, 0099);
(b) heat-treating the composition to inactivate the protease (para 0023-0025, 0114, 0460-0462, 0099);
(c) producing cDNA from the mRNA (para 0024-0025); and (d) amplifying the genomic DNA and cDNA (para 0020-0024).
With reference to claims 2-3, Abate et al. that the cells are eukaryotic, mammalian cells, stem cells or human cells (abstract,0083, -0084 0004-0005, 0018-0019).
With reference to claims 8-9, Abate et al. teach that amplification of genomic DNA and cDNA in parallel using target-specific primers (para 0462, 0023-0025).
      With reference to claims 10-12, Abate et al. teach that the method further comprises sequencing all or part of the genomic DNA using next generation sequencing and said composition comprises a single cell and amplification comprises target-specific primers (0018-0025, 0130).
      Kaper et al. teach a method of claims 1-12, for preparing nucleic acids for sequencing wherein the method comprises treating one or more cells including human cells with a protease and heat-treating at a temperature below 750 C and using said nucleic acids for sequencing (para 0006-0010, para 0071-0073). Kaper et al. teach that the protease is a serine protease and bacillus protease (para 0047).
      It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Abate et al. with the heat treating protease at temperature less than 750 C as taught by Kaper et al. to improve the nucleic acid preparation. The ordinary person skilled in the art would have motivated to combine the method of Abate et al. with heat-treating the proteases having capability of being inactivated at temperature less than 750 C as taught by Kaper et al. and have a reasonable expectation of success that the combination would improve the nucleic acid preparation by reducing the loss of nucleic acid by degradation from proteases and use of said nucleic acids in downstream analysis, including sequencing (para 0006-0010, para 0047, 0071) and such a modification is considered obvious over the cited prior art.
                                                        Conclusion
               No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637